Citation Nr: 1821225	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1975 to December 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  The Veteran reported that he was an infantryman and fired weapons while he was in service.  He did not use any hearing protection.  See April 2014 VA examination.  

The Veteran was afforded a VA examination for hearing loss and tinnitus in April 2014.  The VA examiner noted that during the Veteran's hearing test, the Veteran had to be reinstructed three times with no improvement for reliability.  The VA examiner concluded that hearing loss could not be determined and that the puretone thresholds should not be used in evaluation.  The VA examiner opined that there was no diagnosis of bilateral hearing loss because there was no pathology to render a diagnosis.  

The April 2014 VA examination is inadequate because the Veteran's audiometric results were unreliable, as specified by the VA examiner.  Therefore, on remand, the Veteran should be afforded a new VA examination in an attempt to obtain a more reliable audiometric test to determine the nature and etiology of his claimed bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).  

Furthermore, in a June 2010 VA treatment record, the Veteran acknowledged that he submitted a claim for Social Security disability.  Upon further review of the record, a note shows that the Veteran was receiving Social Security income with a disability onset of February 22, 2010.  Therefore, on remand, the RO should also obtain the Veteran's medical records from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.

2.  Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  After the above records development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The record and copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.  The VA examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral hearing loss (if presently diagnosed) is related to his in-service activities.  The VA examiner should consider the Veteran's statements that he was an infantryman and fired weapons while he was in service.  

The VA examiner should provide reasons for all opinions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

